[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                                                        U.S. COURT OF APPEALS
                      ________________________            ELEVENTH CIRCUIT
                                                              MAR 19, 2009
                            No. 08-12808                   THOMAS K. KAHN
                                                                CLERK
                        Non-Argument Calendar
                      ________________________

                        Agency No. A98-701-767


JAVIER TOMAS-SEBASTIAN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (March 19, 2009)

Before EDMONDSON, Chief Judge, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:

      Petitioner Javier Tomas-Sebastian (“Petitioner”) seeks review of the Board

of Immigration Affairs’ (“BIA”) final removal order, which denied his application

for asylum, withholding of removal, and relief under the Convention Against

Torture and other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). No reversible error has been shown; we affirm.

      Petitioner argues that he established eligibility for asylum, even though he

filed his asylum application more than a year after his last arrival in the United

States. He contends that he was persecuted by guerillas and is afraid to return to

Guatemala. He claims that his failure to file a timely asylum application when he

entered the United States was due to exceptional circumstances: he was a ten-year

old, unaccompanied minor, therefore he was under a legal disability at the time.

He also claims that his failure to file a timely asylum application within a year of

becoming an adult was due to exceptional circumstances: his lack of education and

money.

      The BIA denied Petitioner’s appeal after concluding that he had not

challenged the Immigration Judge’s (IJ) finding that Petitioner’s application was

untimely and that he did not show extraordinary or changed circumstances to

excuse his failure to meet the filing deadline. The BIA further noted that it agreed

with the IJ’s alternative finding that Petitioner had failed to establish a clear
                                            2
probability that he will suffer persecution in Guatemala on account of a protected

ground.

      We review subject-matter jurisdiction de novo. Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1231 (2007). We are “obligated to inquire into subject-

matter jurisdiction sua sponte whenever it may be lacking.” Cadet v. Bulger, 377

F.3d 1173, 1179 (11th Cir. 2004) (internal quotations omitted). We lack

jurisdiction to consider claims raised in a petition unless the petitioner has

exhausted his administrative remedies for that claim. 8 U.S.C. § 1252(d)(1). We

decline to review claims that a petitioner failed to present to the BIA, even if the

BIA addressed the underlying issues sua sponte. Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).

      We lack jurisdiction to consider this petition because Petitioner did not

exhaust his administrative remedies on his claim that his untimely application

should have been accepted: he did not challenge these findings before the BIA; he

merely asked that the BIA change the IJ’s decision and grant him asylum. In the

alternative, even if Petitioner had exhausted his administrative remedies with

respect to this claim, we lack jurisdiction to consider an argument on this ground:

that the BIA erred in determining that a petitioner has failed to establish changed or

extraordinary circumstances to excuse an untimely filing. See Sanchez Jimenez v.

U.S. Att’y Gen., 492 F.3d 1223, 1231 (2007). Accordingly, we dismiss the
                                           3
petition for lack of jurisdiction.

       AFFIRMED.




                                     4